Citation Nr: 1739731	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  11-33 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether the finding that the Veteran was a fugitive felon for purposes of suspending his VA compensation benefits from December 27, 2001, to March 22, 2010, and creation of an overpayment debt was correct.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO in Roanoke, Virginia, currently has jurisdiction over the Veteran's claim. 

In September 2014, the Board remanded the Veteran's claim for additional development.  

In a May 2016 decision, the Board found that termination of the Veteran's VA compensation benefits from December 27, 2001, to March 22, 2010, was proper based on his status as a fugitive felon. 

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  While the matter was pending before the Court, in July 2017, the Veteran's attorney and a representative of VA's Office of General Counsel filed a Joint Motion for Remand.  Later that month, the Court vacated the Board's May 2016 decision and remanded the matter for readjudication in light of the Joint Motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After having carefully considered the matter, and for reasons explained immediately below, the Board finds that this case must be remanded for additional development.

In the Joint Motion, the parties noted that the Board found that the Veteran was a fugitive felon because he violated a condition of probation imposed for the commission of a felony.  The parties also agreed that the Board appears to have based this conclusion solely on its finding that a warrant was issued for the violation of his probation, and it did not discuss, or otherwise find, that the Veteran actually violated a condition of probation for which the warrant was issued.  In this capacity, the parties noted that the VA Adjudication Manual states that "VBA is responsible for . . . determining whether it is more likely than not that the individual . . . violated a condition of probation or parole."  M21-1, X.16.1.f. 

The February 2010 decision which stopped the Veteran's benefits and created the overpayment does not address whether it is more likely than not that the Veteran actually violated a condition of his probation.  This question was also not addressed in the October 2011 Statement of the Case.  Moreover, the Veteran has not submitted any evidence or argument suggesting that he did not violate a condition of his probation.  Instead, he has repeatedly argued that the debt should be waived because the warrant has been dismissed.  On remand, the Veteran should be asked to submit evidence or argument demonstrating that he did not actually violate a condition of his parole. 

In the Joint Motion, the parties also agreed that if the Board concludes that the Veteran is a fugitive felon, it should address whether he requested a waiver of the debt, and, if so, whether VA satisfied its notice obligations under 38 C.F.R. § 1.1911(d)(3).  In particular, the Board's attention was drawn to a March 30, 2010, email from the Veteran's fiduciary reflecting the belief that a waiver had been requested.  

The Court has held that a challenge to the validity of a debt and a request for a waiver of that debt are two separate and distinct issues.  See Smith v. Derwinski, 1 Vet. App. 267 (1991).  In the now-vacated May 2016 decision, the Board found that the debt was validly created based on the Veteran's status as a fugitive felon.  The Joint Motion did not suggest that the issue of entitlement to a waiver of this debt had been perfected to the Board or that the Board otherwise had jurisdiction over this issue.  Nevertheless, the Board was directed to determine "whether [the Veteran] requested a waiver of the debt created as a result of his status as a fugitive felon."  Upon review, the Board finds that the March 2010 email cited by the parties requests a waiver of the debt and the Board is therefore also remanding this issue for further consideration by the RO.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he submit any evidence or argument which demonstrates that he did not violate a condition of his probation that was imposed for the commission of a felony.  

2.  The RO should take whatever action is deemed necessary to adjudicate the question of whether "it is at least as likely as not" that the Veteran actually violated a condition of his probation which resulted in the warrant for his arrest, in accordance with M21-1, X.16.1.f. 

3.  The RO must assure that all notice required by 38 C.F.R. § 1.911(d)(3) has been accomplished, to include providing the Veteran with notice that he has the right to informally dispute the existence or amount of the debt, to request waiver of collection of the debt, to a hearing on the waiver request, and to appeal the Department of Veterans Affairs decision underlying the debt.  The Veteran should be informed of the concept of, and requirements for, a waiver of the debt. 

4.  After completing the action requested in item 3, waiting a reasonable amount of time for a response, undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, the RO should adjudicate the issue of whether the overpayment debt was properly created, and then, if necessary, the issue of whether the Veteran is entitled to a waiver of the debt in light of any additional evidence added to the record.

If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


